Citation Nr: 1235379	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for a claimed heart disability. 

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1983. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the RO. 

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

For the following reasons, the Board finds that this case must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

During the May 2012 hearing, the Veteran testified that she had been granted disability benefits from the Social Security Administration.  See the hearing transcript, page 29.  

The medical and legal documents pertaining to the Veteran's grant of benefits from SSA have not been associated with the claims file; nor does it appear that an attempt has made to procure them.   

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet.App. 363, 370-72 (1992).  The possibility that SSA records could contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet.App. 183, 188 (2002).  

Because the record indicates that the Veteran has been awarded benefits from the SSA, the Board finds that her appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents. 38 C.F.R. § 3.159(c)(2) (2011).

Further, in a June 2009 statement, the Veteran reported experiencing a heart attack while stationed at Camp Pendleton in California.  While the service treatment records do not document treatment for an in-service heart attack, these records indicate that she complained of chest pain in October 1980 and June 1981.  The records also indicate that she had complained of heart palpations in October 1980 and was diagnosed with Wolff-Parkinson-White Syndrome.

The Veteran's post-service treatment records indicate that she has been diagnosed with Wolff-Parkinson-White Syndrome. See, e.g., an October 2010 VA treatment record. 

Under these circumstances, the Veteran should be afforded a VA examination to determine the nature of her claimed heart disability and whether any identified disability had its clinical onset in service or is otherwise related to active duty.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011).

In June 2009, the Veteran submitted an authorization form that she used to obtain her private medical records from Brigham and Women's Hospital. This form authorized the hospital to release any medical records relating to a 1996 ablation procedure. 

The evidence submitted with this release, however, only included the results of a February 2000 stress test and a recovery room discharge note for a February 2000 supraventricular tachycardia ablation procedure. The Veteran's complete private treatment records, including the ablation procedure records, have not been associated with the claims file. 

The Veteran has also been receiving ongoing treatment at the VA Medical Center in Providence, Rhode Island. 

On Remand, the Veteran's treatment records should also be obtained and associated with her claims folder. 38 U.S.C.A. § 5103A(c) (West 2002). See also Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Finally, the record indicates that the Veteran was denied service connection for an acquired psychiatric disorder in February 2010. The Veteran submitted additional evidence within one year of this decision and her claim was readjudicated in January 2011. In July 2011, the Veteran, through her representative, expressed disagreement with the RO's January 2011 rating decision. 

A Statement of the Case which addresses the issue of service connection for an innocently acquired psychiatric disorder has yet to be issued by the RO. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should take appropriate steps to contact the Veteran and ask that she identify the names and addresses of all VA and non-VA health care providers who have treated her for her claimed heart condition since service.  The Board is particularly interested in any ongoing treatment records from the VAMC in Providence, Rhode Island, and any private treatment records, to include records from a 1996 and/or 2000 ablation procedure conducted at the Brigham and Women's Hospital.

The Veteran should also be asked to provide additional details surrounding her claimed in-service heart attack, to include where she received treatment.  Copies of any outstanding treatment records should be obtained from the identified health care providers. 

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should to obtain copies of all such records.  All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the claims folder.

2.  The RO should take all indicated action to contact SSA for the purpose of obtaining copies of all decisions and records that pertain to the Veteran's claim for disability benefits from that agency.  Any records so obtained should be associated with the Veteran's VA claims folder. Any notice from SSA that these records are not available should be noted in the Veteran's claims folder

3.  Then, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed heart condition. The Veteran's claims file, including a copy of this remand, must be made available to the examiner. All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current heart disability had its clinical onset in service or otherwise is due to an injury or other event or incident of her period of active duty.  

The examiner should specifically comment on whether any current cardiac disability is related to the Veteran's in-service diagnosis of Wolff-Parkinson-White Syndrome.  A complete rationale for all opinions expressed should be provided.

4. The RO also should take all indicated action to furnish the Veteran and her representative with a Statement of the Case pertaining to the issue of service connection for an innocently acquired psychiatric disorder. This should include providing the appellant with appropriate notice of her appellate rights. The issue should be returned to the Board only if the Veteran perfects a timely appeal. 

5. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

